Exhibit 99 Marine Products Corporation Reports 2009 Second Quarter Financial Results ATLANTA, July 29, 2009 – Marine Products Corporation (NYSE: MPX) announced its unaudited results for the quarter ended June 30, 2009.Marine Products is a leading manufacturer of fiberglass boats under two brand names: sterndrive and inboard pleasure boats by Chaparral, including Premiere Sport Yachts, SSi Wide Techs, SSX Bowriders, Sunesta Wide Techs and Xtremes, Signature Cruisers, and outboard sport fishing boats by Robalo. For the quarter ended June 30, 2009, Marine Products generated net sales of $12,618,000, a 77.4 percent decrease compared to $55,734,000 last year.The decrease in net sales was due to a decrease of 80.4 percent in the number of boats sold, partially offset by a 9.6 percent increase in the average gross selling price per boat.Gross profit for the quarter was $462,000, or 3.7 percent of net sales, compared to $11,027,000, or 19.8 percent of net sales, in the prior year.Gross profit as a percentage of net sales declined compared to the prior year due to very low production levels, which resulted in significant production inefficiencies.Unit sales among all models declined significantly compared to the prior year, due to our dealers meeting retail demand by liquidating existing inventory. Operating loss for the quarter was $6,310,000, compared to an operating profit of $4,407,000 in the second quarter last year due to lower gross profit and higher selling, general and administrative expenses.Selling, general and administrative expenses in the second quarter of 2009 increased by 2.3 percent compared to the prior year due to $4,255,000 in expenses related to our previously discussed dealer inventory reduction efforts, partially offset by decreases in other expenses which vary with sales and profitability, as well as the impact of ongoing cost reduction measures. Net loss for the quarter ended June 30, 2009 was $3,835,000, a decrease compared to net income of $3,896,000 in the prior year.The net loss was due to an operating loss and lower interest income, partially offset by an income tax benefit. Diluted loss per share for the quarter was $0.11, a decrease compared to $0.11 diluted earnings per share in the prior year. Net sales for the six months ended June 30, 2009 were $26,424,000, a 78.2 percent decrease compared to the first six months of 2008.Net loss for the six-month period was $6,321,000 or $0.18 loss per diluted share compared to net income of $8,028,000 or $0.22 diluted earnings per share in the prior year. Richard
